MORROW, Presiding Judge.
The offense is murder; penalty assessed at confinement in the penitentiary for three years.
The indictment is regular and charges John Brown with the murder of Bert Anderson by shooting him with a gun.
The evidence heard in the trial court is not brought up for review. In the absence of the facts we are unable to appraise the charge of the court. Nothing irregular has been perceived in connection with the charge or the other procedure during the trial.
At the request of the appellant the issue of a suspended sentence was submitted to the jury.
We find no bills of exception but in the motion for new trial are certain criticisms of the procedure. None of the matters of which complaint is made are such as can be given consideration by this court, especially when the complaint is made for the first time in the motion for new trial. The law contemplates that rulings of the court contrary to the views of the appellant or his counsel should be called to the attention of the trial judge to the end that correction may be made. The record failing to show that appellant made exception to the rulings of which he now complains, his criticism of them in the motion for new trial cannot be considered on appeal. Such we understand to be the purpose and interpretation of Arts. 666 and 667, C. C. P., 1925.
The judgment is affirmed.

Affirmed.